PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/011,018
Filing Date: 21 Jan 2011
Appellant(s): David A. Stuart, Michael C. Chan, Timothy Wright, Yulun Wang, Fuji Lai



__________________
Chris Lambrecht, Reg. No. 64,725
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant’s overall argument is that claims 1-3 and 5-7 are patentable over the combination of Vining, Mejia and Bratton.

The Appellant supports this overall argument by a first assertion that the cited art fails to teach or suggest the visual display of claim 1. 
To demonstrate this, the Appellant points to the term “synchronized” in claim 1 and provides two different possible definitions of the term. The first example they provide is “cause or operate at the same time or rate” and the second example that provide is “cause (a set of data or files) to remain identical in more than one location”. The Appellant links the citation for these definitions to an “Id” where the immediate preceding citation the Mejia reference in question and cites columns and lines for the location of the definition.  
The Examiner respectfully points out that the premise for the Appellant’s assertion does not have proper citation. The definitions of the term “synchronized” that the Appellant has provided do not correspond to Mejia because firstly “cause or operate at the same time or rate” and/or “cause (a set of data or files) to remain identical in more than one location” do not appear in Mejia and secondly the Appellant cites to numbered columns and lines for a reference that does not have numbered columns or lines to cite to; Mejia is cited by paragraph numbers. Without the proper citation of these definitions, the Examiner has no reason to adopt the paradigm that the Applicant has framed their argument. Here, the Appellant has failed to clearly cite how these specific definitions are linked to how Mejia uses the term “synchronized” and how these two definitions are mutually exclusive to each other. However the Examiner will accept the premise of the Appellant’s difference in definitions for the purpose of this Examiner’s Answer.  
The Appellant continues, that the pending claims can only refer to “cause or operate at the same time or rate” and that the citations in Mejia that refer to “synchronized” can only refer to “cause (a set of data or files) to remain identical in more than one location” and therefore cannot read on the limitations of the pending claims. The applicant cites to paragraphs [0023], [0024] and [0028] of Mejia to show that Mejia can make information stored in various devices the same. This, in the Appellant’s view, does not teach or suggest to display a first and second information at the same time or rate. 
The Examiner respectfully submits that the Appellant’s characterization of the Mejia reference is not correct. Paragraph [0024] of Mejia does say that the viewing of the monitoring data is done “in a conventional manner” but that context of this element is “[o]nce this information has been received, each of the modality systems can begin to carry out the examination procedure and relay the monitoring data to the physiology workstation 10 for viewing and storage in a conventional manner”. Data is received by a physiology workstation as described in paragraph [0017] of Mejia. The physiology workstation 10 may integrate, among other things, real-time hemodynamic information, real-time intracardiac echography, fluoroscopic images, mapping data and pre-surgery planning CT and MR images. Paragraph [0023] of Mejia teaches that once the patient information is relayed to the requesting modality system, as illustrated in step 34, the requesting modality system will be properly synchronized with the physiology workstation 10, including containing the same patient identification information. This portion of Mejia clearly demonstrates that the data collected by the workstation is both synchronized with the physiology workstation and that the patient information is the same to ensure that all of the patient information that is collected by the physiology workstation is for the same patient. 
No one of ordinary skill in the art would read these paragraphs and conclude that the physiology workstation merely “cause (a set of data or files) to remain identical in more than one location”. This is because real-time information must be synchronized with the physiology workstation. For example, when the physiology workstation collects real-time hemodynamic information, this information is synchronized with the workstation. Similarly, real-time intracardiac echography would be synchronized with the workstation. If real-time hemodynamic information and real-time intracardiac echography are both synchronous with the physiology workstation, they cannot be asynchronous with each other. This is one example why the definitions of “cause or operate at the same time or rate” and “cause (a set of data or files) to remain identical in more than one location” are not mutually exclusive since Mejia clearly demonstrates both aspects of the Appellant’s definition of “synchronized” Accordingly, Mejia teaches “the display of the first information and the display of the second information are synchronized” as taught by claim 1.  
To further demonstrate the Appellant’s first assertion, the Appellant points out that Bratton does not synchronize real-time fluoroscopy images and hemodynamic data. 
The Examiner respectfully submits that the Appellant is engaging in piecemeal analysis, attacking individual references for what they do not teach and for what the examiner has not relied on them to teach. The Examiner relies on Mejia to teach real-time fluoroscopy images and hemodynamic data and Bratton to teach synchronizing images according to time-stamps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To further demonstrate the Appellant’s first assertion, the Appellant points out that Bratton does not teach or suggest synchronizing the simultaneous display of first and second information using timestamps inserted into the claimed first and second information before transmission to a remote station as claimed. The Appellant shows that the watermark, which contains the time stamp, applied to the captured frame of the video feed is done by the user of the remote device and therefore cannot be done prior to transmission as claimed. 
The Examiner respectfully submits that Appellant is missing the point of the examiner’s identification of the watermark in Bratton. Bratton teaches a mobile client device that is used to show a user multiple video feeds in a synchronous manner (please see paragraphs [0107] and [0108] of Bratton). One of ordinary skill in the art would have understood this invention to mean that the multiple video feeds would be shown in real time video display for security purposes (please see paragraphs [0041] and [0089] of Bratton). Paragraph [0064] shows that a watermark is applied to a captured image with a time stamp. 
There are two reasonable ways to interpret where this time stamp came from. The first is that the user saved the image from the video feed at a specific time and the watermark involves the identification at which time the user saved the image. The second is that the video stream from the camera has metadata associated with it that contains the time stamp of the video signal of when the video was captured. Both interpretations could be made by one of ordinary skill in the art if the video feed is being viewed as the camera is recording live. However, paragraph [0107] of Bratton teaches that historical recorded video is also viewed by the mobile client. This would have led one of ordinary skill in the art to conclude that the time stamps were already embedded in the video feed metadata to make the correct determination of when events occurred. This is because if a user is examining historical data, adding a watermark to show when the image was captured would have no security value. No one would care when a security professional detected an event but rather when the event itself happened. Accordingly, the Examiner respectfully submits that the correct interpretation of the time stamp used in Bratton is that the time stamp is part of the metadata of the video signal that is present at the capturing cameras prior to the transmission of that video feed to the remote device. 

The Appellant further supports this overall argument by a second assertion that the cited art fails to teach or suggest a remote station that displays a latency that represents a network delay between a local capture of said first information and said second information, and a remote display of said first and second information as recited in claim 5. 
The Examiner respectfully submits that the ping described in paragraph [0056] of Bratton teaches the claimed display of latency. Paragraph [0056] of Bratton teaches that a ping is sent by the mobile client to an outside server to measure latency. If the latency increases to an unacceptable degree, the video director application alters the video signal display to show decreased resolution and/or frame rates. This display of altered video data falls under the broadest reasonable interpretation of “displays a latency that represents a network delay” because the display is augmented by the behavior of the network latency. 

The Appellant further supports this overall argument by a third assertion that the cited art fails to teach or suggest a remote station that display an indicator that relates to whether a latency exceeds a threshold. 
	The Examiner respectfully submits that the ping described in paragraph [0056] of Bratton teaches the claimed display of latency. Paragraph [0056] of Bratton teaches that a ping is sent by the mobile client to an outside server to measure latency. If the latency increases to an unacceptable degree, the video director application alters the video signal display to show decreased resolution and/or frame rates. This display of altered video data falls under the broadest reasonable interpretation of “displays an indicator that relates to whether a latency exceeds a threshold” because the display is augmented by the behavior of the network latency.




	(3) Conclusion of the Examiner Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686      

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.